People v Maldonado (2021 NY Slip Op 01365)





People v Maldonado


2021 NY Slip Op 01365


Decided on March 09, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 09, 2021

Before: Gische, J.P., Singh, Moulton, González, JJ. 


Ind No. 2289/14 Sci No. 3189/14 Appeal No. 13294-13294A Case No. 2018-2316 

[*1]The People of the State of New York, Respondent,
vRichard Maldonado, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Katheryne M. Martone of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Alvin M. Yearwood, J. at pleas; Raymond Bruce, J. at sentencing), rendered October 5, 2017, convicting defendant, upon his plea of guilty, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of two years with two years' postrelease supervision, unanimously modified, on the law and as a matter of discretion in the interest of justice, to the extent of vacating the conviction under Indictment No. 2289/14 and dismissing that indictment, and otherwise affirmed.
As the People concede, defendant's guilty plea to a count that had been dismissed, was jurisdictionally defective (see  CPL 220.10). The only remaining viable count of the indictment is a misdemeanor, which we dismiss in the interest of justice in light of the remaining felony conviction.
We perceive no basis for reducing the remaining sentence. 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 9, 2021